—Judgment, Supreme Court, New York County (Renee White, J.), rendered April 20, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of uncharged crimes since defendant clearly opened the door to such testimony. In any event, testimony that defendant sought to dispose of an unidentified, possibly contraband substance was intertwined with evidence that defendant discarded the loaded firearm in question, and the uncharged crimes evidence served as background material to complete the narrative (see, People v Till, 87 NY2d 835). Likewise, the court properly exercised its discretion in permitting the People to elicit limited testimony about the officers’ backgrounds, as well as in limiting the scope of the evidence elicited by defendant in support of his claim of police misconduct. We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.